DETAILED ACTION
Allowable Subject Matter
Claims 1, 6, 11-14, 18, 20-22, 29, 42-43 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 44 (depending on claim 1) was indicated allowable in the June 24, 2022 Office Action.  The September 6, 2022 response incorporated the subject matter of claim 44 into claim 1, and also incorporated that subject matter into claim 18, which is now allowed for the same reasons.
Mutch (US 3,832,427) and Ishida (US 5,294,461) were discussed in the June 24, 2022 Office Action, and after extensive prosecution, they are the references most relevant to the claimed invention.  However, neither reference discloses the multi-modal distribution of melting points now claimed.
New references to Hornsby (Journal of Applied Polymer Science, Vol. 54 (1994), pp. 899-907) and Davis (Journal of Applied Polymer Science, Vol. 62 (1996), pp. 2237-2245) were located as part of the After Final Consideration Pilot Program 2.0 request filed September 6, 2022.  These references show that polyamides having bimodal melting distributions are known. For example, Davis shows that a bimodal melting is present in an as-received sample (page 2241), not in a process disclosed as similar to the claimed process.  Hornsby is even more pertinent for its teaching of extruding a reactive mixture using a screw extruder (page 899) and air cooling (page 903) which results in a bimodal melting temperature distribution.  The instant claims are still allowable over Hornsby since the instant claims require heating the mixture to a polymerization temperature after the reactive resin composition has been applied onto a continuous glass fiber mat, whereas Hornsby provides only air cooled (not further heated to a polymerization temperature) polyamide (page 903, left column).  Additionally, Hornsby’s only disclosure of a composite is by mixing glass fibers into the mixture (page 899, right column).  In light of these significant differences in the process, no discernable rationale exists for incorporating the bimodal melt temperature distribution of Hornsby into Mutch and Ishida.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742